UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4520


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALDAIR HODZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cr-00032-HEH-1)


Submitted:   April 27, 2016                 Decided:   May 27, 2016


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew B. Kaplan, KAPLAN LAW FIRM, Arlington, Virginia, for
Appellant. Dominick Salvatore Gerace, II, Heather L. Hart,
Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aldair Hodza pled guilty in accordance with a written plea

agreement        to   sex       trafficking       by    force,    18     U.S.C.      § 1591(a)

(2012),         and   interstate              transportation       of     a     person       for

prostitution,         18        U.S.C.    § 2421       (2012).      Hodza       received     an

aggregate sentence of 500 months in prison.                               He now appeals.

His attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), claiming that the sentence is unreasonable

but stating that there are no meritorious issues for appeal.

Hodza     has    filed      a    pro     se   supplemental       brief    raising      several

issues.     The United States moves to dismiss the appeal based on

a   waiver-of-appellate-rights                  provision    in   the     plea      agreement.

Hodza has responded to the motion.                     We dismiss the appeal.

      In the plea agreement, Hodza waived his right to appeal his

convictions and sentence on any ground other than ineffective

assistance of counsel.                 Upon review of the record, we conclude,

given     the    totality        of    the     circumstances,      that       the   waiver   is

valid and enforceable. *               We further find that Hodza’s claims that


      * In this regard, we note that the district court
substantially complied with Fed. R. Crim. P. 11, Hodza
represented at the Rule 11 hearing that he fully understood the
plea agreement, in which the waiver provision was set forth in a
separate paragraph, and Hodza was questioned about the waiver at
the Rule 11 proceeding.   Additionally, Hodza assured the court
that his plea was not the result of coercion or threats and that
he understood the provision in the plea agreement stating that,
although the parties would recommend a 35-year sentence pursuant
(Continued)
                                                 2
he is innocent and his sentence is unreasonable fall within the

scope of the waiver.          See United States v. Blick, 408 F.3d 162,

168-69 (4th Cir. 2005).                 Accordingly, we grant the motion to

dismiss the appeal.

     Hodza      did   not    waive      his    right       to    claim    on     appeal    that

defense        counsel      was        ineffective.         Unless         an     attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance       claims       are    not       generally       addressed    on

direct appeal.        United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).       Instead, to allow for adequate development of the

record, the defendant should raise such a claim, if at all, in a

motion    brought     pursuant      to    28       U.S.C.   § 2255       (2012).         United

States    v.    Baptiste,     596 F.3d 214,    216       n.1    (4th    Cir.     2010).

Here,    ineffectiveness          of     counsel      is    not        apparent    from     the

record, and we will not address this claim.

     Pursuant to Anders, we have reviewed the entire record for

meritorious,       nonwaivable          issues       and    have       found     none.      We

therefore dismiss the appeal.                  This court requires that counsel




to Fed. R. Crim. P. 11(c)(1)(B), the recommendation was not
binding on the court. There is nothing in the record that would
overcome these solemn assurances made in open court.         See
Blackledge v. Allison, 431 U.S. 63, 64 (1977).      Finally, the
record lends no credence to Hodza’s bald claim that his religion
or citizenship played any part whatsoever in the disposition of
this case.



                                               3
inform Hodza, in writing, of his right to petition the Supreme

Court of the United State for further review.       If Hodza requests

that such a petition be filed, but counsel believes that the

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.          Counsel’s motion

must state that a copy of the motion was served on Hodza.           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                             DISMISSED




                                    4